Cobb, J.
1. The sale, without taking out the prescribed license, of a medicinal preparation capable of being used as a beverage, and which contains such a percentage of alcohol as that, if drunk to excess, it will produce intoxication, is unlawful, within the meaning of a statute prohibiting the sale without a-license of “ spirituous, malt, or any intoxicating liquors or bitters,” whether the vendor in making the sale intended that it should be used as a medicine or otherwise, and without reference to the purpose for which it was bought-by the purchaser. Chapman v. State, 100 Ga. 311.
2. The overruling of a demurrer to an indictment is not a proper ground of a, motion for a new trial.
3. The charges complained of were not erroneous for any of the reasons assigned. The evidence authorized the verdict, and there was no error in refusing to-grant a new trial.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., and Little, J., absent.